Filed 5/18/15 P. v. Galaviz CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D066519

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. PLAR8825)

MICHAEL GALAVIZ,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Desiree A.

Bruce-Lyle, Judge. Affirmed.

         Denise M. Rudasill, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Michael Galaviz was convicted in 2013 of felony vandalism (Pen. Code,1 § 594,

subd. (b)(1)). Galaviz had a prior conviction for indecent exposure (§ 314, subd. 1) and

was required to register pursuant to section 290. He was released on parole in 2014

subject to a number of conditions.



1        All further statutory references are to the Penal Code unless otherwise specified.
       On July 25, 2014 parole authorities filed a parole violation report alleging Galaviz

used and possessed alcohol; loitered near where children congregated including day care

centers, schools, and parks; and possessed pornography. The agent petitioned the court to

revoke parole.

       Galaviz, who was represented by counsel, signed a parole revocation

recommendation and waiver form in which he waived his right to contest the alleged

violations. In the form, Galaviz accepted the agent's recommendation for a 135-day

return to custody.

       Galaviz has appealed the revocation of his parole and return to custody.

       Appellate counsel has filed a brief pursuant to People v. Wende (1979) 25

Cal.3d 436 (Wende) indicating she has been unable to identify any reasonably arguable

issue for reversal on appeal. Counsel asks this court to review the record for error as

required by Wende. We offered Galaviz the opportunity to file his own brief on appeal,

but he has not responded.

                                STATEMENT OF FACTS

       On July 17, 2014 a parole agent contacted Galaviz at the intersection of Union

Street and West Harbor Street. Galaviz told the agent he had consumed a beer. A search

of his belongings produced the remainder of a six pack of beer.

       The location where Galaviz was sitting was within 250 feet of the Children's

Museum and children were playing on the nearby playground.




                                             2
       A search of Galaviz's person produced a thumb drive containing nude pictures of

teenage girls as well as adult women. Galaviz was then arrested for the alleged

violations.

                                       DISCUSSION

       As we have indicated, appellate counsel has filed a brief pursuant to Wende, supra,

25 Cal.3d 436, requesting this court to review the record for error. To assist this court in

its review, and in accordance with Anders v. California (1967) 386 U.S. 738 (Anders),

counsel has identified the following possible, but not reasonably arguable issue:

       Whether the parole conditions, which were the basis of the revocation, were valid

conditions of parole that were reasonably related to his commitment offense and/or the

prevention of future criminality?

       We have reviewed the entire record for error pursuant to Wende, supra, 25 Cal.3d

436 and Anders, supra, 386 U.S. 738. We have not identified any reasonably arguable

issue for reversal on appeal. Competent counsel has represented Galaviz on this appeal.

                                      DISPOSITION

       The judgment is affirmed.


                                                                             HUFFMAN, J.

WE CONCUR:



              McCONNELL, P. J.



                        NARES, J.
                                              3